


Back to Form 8-K [form8-k.htm] Exhibit 10.3


WELLCARE HEALTH PLANS, INC. 2004 EQUITY INCENTIVE PLAN
PERFORMANCE STOCK UNIT AWARD NOTICE AND AGREEMENT


This award is made to the Grantee named below by WellCare Health Plans, Inc., a
Delaware corporation (the “Company”).  Subject to the terms and conditions of
this Performance Stock Unit Award Notice and Agreement, including Appendix A
attached hereto and incorporated herein, and the terms and conditions of the
Performance Stock Unit Award Agreement that is available to you on the Company’s
Intranet site and is an integral part of this award (together, the “Award
Documentation”), the Company hereby awards under the WellCare Health Plans, Inc.
2004 Equity Incentive Plan (the “Plan”) the performance stock units (“PSUs”)
described below to Grantee effective as of the Grant Date set forth
below.  Capitalized terms used in the Award Documentation that are not defined
herein have the meanings attributed to them in the Plan.
 
1.  
Grantee:    
.

 
2. 
Grant Date:  
.

 
3. 
Performance Period:  
.

 
4.
Number of PSUs at Target Award:   
, subject to adjustment as provided in the Award Documentation.

 
Other Award Levels
Number of PSUs
Minimum Award
No PSUs
Threshold Award
50% of PSUs at Target Award
Maximum Award
150% of PSUs at Target Award



 
 
The actual number of PSUs that become eligible for vesting shall be determined
by the Committee, in its sole discretion, in accordance with Appendix A.

 
5.
Vesting Date:  
 , subject to Section 8 below.

 
6. 
Description of PSUs:  Each PSU constitutes an unfunded and unsecured promise of
the Company to deliver one Share to Grantee on the Delivery Date (defined
below).

 
7. 
Termination of Employment:  Except as set forth in Section 8 below, upon the
termination of Grantee’s employment with, or provision of services to, the
Company or any of its Subsidiaries (the “Termination Date”) for any reason, any
then-unvested PSUs shall be forfeited automatically and become null and void.

 

8.
Change in Control:  In the event of a Change in Control, the Target Award shall
become vested on the Vesting Date; provided that, Grantee continues to be
employed with, or provide services to, the Company or any of its Subsidiaries
through the Vesting Date.  Notwithstanding the foregoing, the Target Award shall
become immediately vested if, within twenty-four (24) months following a Change
in Control, Grantee’s employment with, or provision of services to, the Company
or any of its Subsidiaries is terminated by (i) the Company or a Subsidiary
without Cause or (ii) Grantee for Good Reason.

 

9.
Delivery Date:  The Shares underlying the number of vested PSUs shall be
delivered as soon as practicable and, in any case, within 30 days after the
earliest to occur of: (i) [insert date specified in performance stock unit
election form], (ii) the Termination Date or (iii) a Change in Control that
constitutes a “change in control event” within the meaning of Section 409A of
the Code and the regulations thereunder.

 
*  *  *  *  *
 
 

--------------------------------------------------------------------------------

 
 
 
By signing below, Grantee hereby consents and agrees to the electronic delivery
of the Award Documentation.  Grantee acknowledges and agrees that (1) the
Performance Stock Unit Award Agreement, the Plan and the Plan prospectus are
available for Grantee’s review on the Company’s Intranet under the Legal
Services section, and, upon request, a paper version of each document will be
provided to Grantee and (2) Grantee has reviewed and fully understands the Award
Documentation, the Plan and the Plan prospectus and agrees to be bound by the
terms and conditions of the Plan and the Award Documentation.
 

 GRANTEE   WELLCARE HEALTH PLANS, INC       By:     By:                Name:    
       Title:

 
 
 
2 

--------------------------------------------------------------------------------

 

APPENDIX A
 
VESTING CRITERIA FOR PERFORMANCE STOCK UNITS
 


All terms used in the chart below shall be defined and interpreted in the
Committee’s sole discretion.
 
 
[INSERT GOALS FOR APPLICABLE PERFORMANCE PERIOD]
 


 
Regardless of whether any criteria set forth in Appendix A have been achieved,
in making a determination as to whether or not PSUs vest pursuant to this award,
and the number of PSUs that vest pursuant to this award, if any, the Committee
may take into consideration other factors, including, but not limited to,
unanticipated events, acquisition and expansion costs, non-recurring and
extraordinary items, and other equitable factors, as determined by the Committee
in its sole discretion, if such factors occur.
 
Notwithstanding the foregoing or as a limitation of Section 18 of the
Performance Stock Unit Award Agreement, the Committee shall be authorized, in
its sole discretion, at any time prior to the March 15th immediately following
the Vesting Date of the PSUs to reduce or otherwise amend the number of Shares
deliverable with respect to the PSUs (including determining that zero Shares
shall be delivered), regardless of whether any criteria set forth in this
Appendix A have been achieved.

